Exhibit 10.3

Second Amendment to the

Amended and Restated Agreement

of Limited Partnership

of

LaSalle Hotel Operating Partnership, L.P.

This Amendment is made as of September 30, 2003 by and among LaSalle Hotel
Properties, a Maryland real estate investment trust, as the general partner (the
“Trust” or the “General Partner”) of LaSalle Hotel Operating Partnership, L.P.,
a Delaware limited partnership (the “Partnership”), and as attorney-in-fact for
the Persons named on Exhibit A to the Agreement of Limited Partnership of
LaSalle Hotel Operating Partnership, L.P., dated as of April 29, 1998 (the
“Partnership Agreement”) for the purpose of amending the Partnership Agreement.
Capitalized terms used herein and not defined shall have the meanings given to
them in the Partnership Agreement.

WHEREAS, the Board of Trustees of the Trust (the “Board”), adopted certain
resolutions by unanimous written consent September 16, 2003, and the Pricing
Committee adopted certain resolutions on September 23, 2003, classifying and
designating 1,200,000 Preferred Shares (as defined in the Articles of Amendment
and Restatement of Declaration of Trust of the Trust (the “Declaration of
Trust”)) as Series B Preferred Shares (as defined below);

WHEREAS, the Trust filed Articles Supplementary to the Declaration of Trust (the
“Articles Supplementary”) with the State Department of Assessments and Taxation
of Maryland on September 26, 2003, establishing a series of preferred shares,
designated Series B Preferred Shares;

WHEREAS, on September 30, 2003, the Trust issued 1,000,000 Series B Preferred
Shares;

WHEREAS, the General Partner has determined that, in connection with the
issuance of the Series B Preferred Shares, it is necessary and desirable to
amend the Partnership Agreement to create additional Partnership Units having
designations, preferences and other rights which are substantially the same as
the economic rights of the Series B Preferred Shares.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby amends the Partnership Agreement as follows:

1. Article 1 of the Partnership Agreement is hereby amended by adding the
following definitions:

“Series B Preferred Shares” means the 8.375% Series B Cumulative Redeemable
Preferred Shares of Beneficial Interest, $.01 par value per share (Liquidation
Preference $25 per share) of the Trust, with the preferences, liquidation and
other rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption of shares as described in
the Articles Supplementary; and

“Series B Preferred Units” means the series of Partnership Units representing
units of Limited Partnership Interest designated as the 8.375% Series B
Cumulative Redeemable Preferred Units (Liquidation Preference $25 per share),
with the preferences, liquidation and other rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption of units as described herein.

2. In accordance with Section 4.2.A of the Partnership Agreement, set forth
below are the terms and conditions of the Series B Preferred Units hereby
established and issued to the Trust in consideration of the Trust’s contribution
to the Partnership of the net proceeds from the issuance and sale of the Series
B Preferred Shares by the Trust:

A. Designation and Number. A series of Partnership Units, designated as Series B
Preferred Units, is hereby established. The number of Series B Preferred Units
shall be 1,200,000.

B. Rank. The Series B Preferred Units will, with respect to distribution rights
and rights upon liquidation, dissolution or winding up of the Partnership, rank
(a) senior to the Class A Units, Class B Units and to all Partnership Interests
the terms of which specifically provide that such Partnership Interests shall
rank junior to such Series B Preferred Units; (b) on a parity with all
Partnership Interests issued by the Partnership, other than those Partnership
Interests referred to in clauses (a) and (c); and (c) junior to all Partnership
Interests issued by the Partnership the terms of which specifically provide that
such Partnership Interests shall rank senior to the Series B Preferred Units.

C. Distributions.

(i) Pursuant to Section 5.1 of the Partnership Agreement, holders of Series B
Preferred Units shall be entitled to receive, out of Available Cash, cumulative
preferential cash distributions at the rate of eight and three-eighths percent
(8.375%) per annum of the twenty-five dollars ($25.00) per share liquidation
preference of the Series B Preferred Units (equivalent to a fixed annual amount
of $2.09375 per unit). Distributions on the Series B Preferred Units shall
accumulate on a daily basis and be cumulative from (but excluding) September 30,
2003 and be payable quarterly in equal amounts in arrears on the fifteenth day
of January, April, July, and October of each year, beginning on January 15, 2003
or, if not a Business Day, the next succeeding Business Day, or such other day
as the General Partner may determine (each, a “Series B Preferred Unit
Distribution Payment Date”). Any distribution (including the initial
distribution) payable on the Series B Preferred Units for any partial
distribution period shall be prorated and computed on the basis of a 360-day
year consisting of twelve 30-day months.

 

2



--------------------------------------------------------------------------------

(ii) No distribution on the Series B Preferred Units shall be authorized by the
Board or paid or set apart for payment by the Partnership at such time as the
terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization, payment or
setting apart for payment or provides that such authorization, payment or
setting apart for payment would constitute a breach thereof, or a default
thereunder, or if such authorization or payment shall be restricted or
prohibited by law.

(iii) Notwithstanding anything to the contrary contained herein, distributions
with respect to the Series B Preferred Units shall accumulate whether or not the
restrictions referred to in Subsection 2.C.(ii) exist, whether or not the
Partnership has earnings, whether or not there is sufficient Available Cash for
the payment thereof and whether or not such distributions are authorized.
Accumulated but unpaid distributions on the Series B Preferred Units will
accumulate as of the Series B Preferred Unit Distribution Payment Date on which
they first become payable or on the date of redemption as the case may be.

(iv) If any Series B Preferred Units are outstanding, no full distributions will
be authorized or paid or set apart for payment on any Partnership Interests of
the Partnership of any other class or series ranking, as to distributions, on a
parity with or junior to the Series B Preferred Units unless full cumulative
distributions have been or contemporaneously are authorized and paid or
authorized and a sum sufficient for the payment thereof set apart for such
payment on the Series B Preferred Units for all past distribution periods and
the then current distribution period. When distributions are not paid in full
(or a sum sufficient for such full payment is not so set apart) upon the Series
B Preferred Units and all other Partnership Interests ranking on a parity, as to
distributions, with the Series B Preferred Units, all distributions authorized,
paid or set apart for payment upon the Series B Preferred Units and all other
units ranking on a parity, as to distributions, with the Series B Preferred
Units shall be authorized and paid pro rata or authorized and set apart for
payment pro rata so that the amount of distributions authorized per Series B
Preferred Unit and each such other Partnership Interest shall in all cases bear
to each other the same ratio that accumulated distributions per Series B
Preferred Unit and other Partnership Interest (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Partnership Interests do not have a cumulative distribution) bear to
each other. No interest, or sum of money in lieu of interest, shall be payable
in respect of any distribution payment or payments on Series B Preferred Units
which may be in arrears.

(v) Except as provided in subsection 2.C.(iv), unless full cumulative
distributions on the Series B Preferred Units have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
is set apart for payment for all past distribution periods and the then current
distribution period, no distributions (other than in Partnership Interests
ranking junior to the Series B Preferred Units as to distributions and upon
liquidation) shall be authorized or paid or set aside for payment nor shall any
other distribution be authorized or made upon the Class A Units, Class B Units,
or any other Partnership Interests ranking junior to or on a parity with the
Series B Preferred Units as to distributions or upon liquidation, nor shall any
Class A Units, Class B Units, or any other Partnership Interests ranking junior
to or on a parity with the Series B Preferred Units as to distributions or upon
liquidation be redeemed, purchased or otherwise acquired directly or indirectly
for any consideration (or any monies be paid to or made available for a sinking
fund for the redemption of any such Partnership Interests) by the Partnership
(except by conversion into or exchange for other Partnership

 

3



--------------------------------------------------------------------------------

Interests ranking junior to the Series B Preferred Units as to distributions and
upon liquidation, dissolution or winding up of the affairs of the Partnership or
by redemption, purchase or acquisition of Partnership Interests under incentive,
benefit or unit purchase plans of the Partnership for Employees of the General
Partner, the Partnership, Subsidiaries of the Partnership or any Affiliate of
any of them.)

(vi) Holders of Series B Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series B Preferred Units as
described above. Any distribution payment made on the Series B Preferred Units
shall first be credited against the earliest accumulated but unpaid distribution
due with respect to such units which remains payable.

D. Allocations.

Allocations of the Partnership’s items of income, gain, loss and deduction shall
be allocated among holders of Series B Preferred Units in accordance with
Article VI of the Partnership Agreement.

E. Liquidation Preference.

(i) In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Partnership, the holders of the Series B
Preferred Units shall be entitled to receive out of the assets of the
Partnership legally available for distribution to the Partners pursuant to
Section 13.2.A of the Partnership Agreement a liquidation preference in cash of
$25.00 per Series B Preferred Unit, plus an amount equal to all accumulated and
unpaid distributions to the date of payment, before any distribution of assets
is made to holders of Class A Units, Class B Units or any other Partnership
Interests that rank junior to the Series B Preferred Units as to liquidation
rights.

(ii) If upon any such voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Partnership, the assets of the Partnership are
insufficient to make such full payment to holders of the Series B Preferred
Units and the corresponding amounts payable on all other Partnership Interests
ranking on a parity with the Series B Preferred Units in the distribution of
assets, then the holders of the Series B Preferred Units and other such
Partnership Interests shall share ratably in any such distribution of assets in
proportion to the full liquidating distributions to which they would otherwise
be respectively entitled.

(iii) After payment of the full amount of the liquidating distributions to which
they are entitled, the holders of Series B Preferred Units shall have no right
or claim to any of the remaining assets of the Partnership.

(iv) None of a consolidation or merger of the Partnership with or into another
entity, a merger of another entity with or into the Partnership or a sale, lease
or conveyance of all or substantially all of the Partnership’s property or
business shall be considered a liquidation, dissolution or winding up of the
affairs of the Partnership.

 

4



--------------------------------------------------------------------------------

F. Redemption.

In connection with redemption by the Trust of any of its Series B Preferred
Shares in accordance with the provisions of the Articles Supplementary, the
Partnership shall provide cash to the Trust for such purpose which shall be
equal to the redemption price (as set forth in the Articles Supplementary) and
one Series B Preferred Unit shall be canceled with respect to each Series B
Preferred Share so redeemed by the Trust (unless another Conversion Factor is
specified under the Partnership Agreement). From and after the Series B
Preferred Share redemption date, the Series B Preferred Units so canceled shall
no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series B Preferred Units shall cease.

3. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.

* * * * * * *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

LASALLE HOTEL OPERATING

PARTNERSHIP, L.P.

By:   LaSalle Hotel Properties, a Maryland real estate investment trust, its
General Partner, and attorney-in-fact of each Limited Partner By:  

/s/ Hans S. Weger

Name:   Hans S. Weger Title:   Chief Financial Officer

 

6